CLECO CORPORATION EXHIBIT 23(a) Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-109506 and 333-55656) and Form S-8 (Nos. 33-10169, 33-26726, 33-38362, 33-44663, 333-44364, 333-59692, 333-59696, 333-124716, 333-127496) of Cleco Corporation of our report dated February 27, 2008 relating to the consolidated financial statements, financial statement schedules and the effectiveness of internal control over financial reporting of Cleco Corporation, which appears in this Form 10-K. /s/PricewaterhouseCoopers LLP New Orleans, Louisiana February 27, 2008
